     Case 2:19-cv-02432-MCE-DB Document 51 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FREEDOM MORTGAGE                                    No. 2:19-cv-2432 MCE DB PS
      CORPORATION,
12

13                        Plaintiff,                      ORDER
14            v.
15    CHRISTINA MADARIAGA, and SIELA
      MADARIAGA,
16

17                        Defendants.
18

19           Defendant Christina Madariaga is proceeding in this action pro se. This matter was,

20   therefore, referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

21   636(b)(1). (ECF No. 11.) On November 9, 2020, defendant filed a document styled “MOTION

22   REQUEST FOR ADMISSION.” (ECF No. 30.) The document cites no legal authority and

23   simply asks that the court grant defendant monetary and injunctive relief. Moreover, the motion

24   was not noticed for hearing in violation of the Local Rules. Accordingly, the motion will be

25   denied without prejudice to renewal.

26           Review of the docket also finds that a previous order served on defendant was returned as

27   undeliverable and that the defendant recently provided an updated address. Defendant is advised

28   that it is a party’s responsibility to keep the court apprised of the party’s current address at all
                                                         1
     Case 2:19-cv-02432-MCE-DB Document 51 Filed 08/02/21 Page 2 of 2


 1   times. Pursuant to Local Rule 182(f), service of documents at the record address of the party is
 2   fully effective.
 3           Accordingly, IT IS HEREBY ORDERED that defendant’s November 9, 2020 motion
 4   (ECF No. 30) is denied without prejudice to renewal.
 5   Dated: August 2, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   DLB:6
     DB/orders/orders.pro se/freedom2432.req.adm.den.ord
25

26

27

28
                                                           2
